*?                                                                                                                             xb


                                               United States District Court
                                                                                                      FILED
                                               Northern District of lllinois                               ltlAY   - 6 2figw
     PRISONER CASE
                                           Prisoner Civil Cover Sheet                                   THOMASG. BRUTON
                                                                                                  CIERK, U.S. DISTRICT COURT
        Plaintiff(s):                                            Defendant(s):
        JAVIER GONZALEZ-LOZA                                     UNKNOWN KANKAKEE COUNTY SHERIFF A, etc.,
                                                                 et al



        County of Residence:                                     County of Residence:
        Cook
        Plaintiffs Address:                                      Defendant's Attorney:
        Name: Javier Gonzalez-Loza                               AUSA
                                                                 United States Attorney's Ofiice (NDIL)
        Unit Field:                                              219 South Dearborn Street
                                                                 Suite 500
        (Prisoner ID Field (uSvt+ ONLY)        #22801-424        Chicago, lllinois 60604


        Address:                                                  1   :19-cv{3046
        Metropolitan-MCC                                          Judge Mattheuv F- KennellY
        71 West Van Buren Street
        Chicago, lL 60605
                                                                  Mag-istrate Judge Sheila M' Finnegan
                                                                  PC1

        Basis of   Jurisdiction: E t. U.S. Government Ptaintiff E S. feOeral Question
                                                                                           (U.S. gov't. not a party)

                                           E   Z. U.S. Government Defendant E 4. Diversity
        Citizenship of Principal Parties @iversity Cases Only)
                                  Plaintiff:                             Defendant:
        Origin:                   Ef.      OriginalProceeding                    n   5. Transferred from Other
                                                                                       I


                                                                                        District
                                  E   Z. Removed from State      Court           E O. wtultiDistrict Litigation
                                  fl t. Remanded from Appellate Court I              Z. appeal to District Judge
                                                                                        from Magistrate Judgment
                                  E l.     neinstated or Reopened

        Nature of     Suit:   555 Prison Conditions

        Cause of Action:      42:1 983pr

        Jury   Demand: tr Yes                             E xo
        Signature:        JAl.€.'                                        Date: stot2o'ts




        P.ert.021122019
